Citation Nr: 0635212	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  96-04 279	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served on active duty for training from January 
to May 1970, and had three months and twenty-nine days of 
other service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the Department of Veterans Affairs Regional 
Office (RO) in Boston, Massachusetts, which denied service 
connection for a back disability.  In a January 2000 
decision, the Board denied service connection for a back 
disability.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a May 2002 Order, 
the Court vacated the portion of the Board's decision which 
denied service connection for a back disability.  The case 
was remanded back to the Board.  In a January 2004 decision, 
the Board denied service connection for a back disability.  
The veteran again initiated an appeal to the Court, however, 
the veteran died in December 2005 while his appeal was 
underway.  


FINDINGS OF FACT

1.  In a January 2004 decision, the Board denied service 
connection for a back disability.  

2.  In a June 2006 Order, the Court vacated the Board's 
January 2004 decision and dismissed the veteran's appeal.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 and Supp. 2005); 38 C.F.R. § 
20.1302 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died in December 2005, while his 
claim was pending before the Court.  As a matter of law, 
veterans' claims do not survive their deaths.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 220, 222-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  As 
noted in its June 2006 Order, the Court has further held that 
vacating the Board decision has the legal effect of 
nullifying the previous RO adjudication from which the appeal 
to the Board arose because the RO's decision was subsumed in 
the Board decision.  See Yoma v. Brown, 8 Vet. App. 298 
(1995) (per curiam order).  In accordance with its precedent, 
the Court vacated the Board's January 2004 decision and 
dismissed the appeal.  The veteran's appeal to the Board has 
become moot by virtue of his death and must be dismissed for 
lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302 (2006).

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any 
derivative claim that may be brought by a survivor of the 
veteran.  In reaching this determination, the Board intimates 
no opinion as to the merits of this appeal or to any 
derivative claim brought by a survivor of the veteran.  38 
C.F.R. § 20.1106 (2006).


ORDER

The appeal is dismissed.


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


